

114 S2239 IS: Protecting Americans from the Proliferation of Weapons to Terrorists Act of 2015
U.S. Senate
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2239IN THE SENATE OF THE UNITED STATESNovember 4, 2015Mr. Udall (for himself, Mr. Lee, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo restrict funds related to escalating United States military involvement in Syria.
	
		1.Short
 titleThis Act may be cited as the Protecting Americans from the Proliferation of Weapons to Terrorists Act of 2015.
		2.Prohibition on
			 funds to escalate United States military involvement in Syria
			(a)In
 generalExcept as provided under subsection (b), no funds made available to the Central Intelligence Agency, the Department of Defense, the National Security Council, the National Security Agency, or any other agency or entity of the United States involved in intelligence activities may be obligated or expended for the purpose of, or in a manner which would have the effect of, supporting, directly or indirectly, military or paramilitary operations in Syria by any nation, group, organization, movement, or individual.
			(b)Exceptions
 (1)Non-lethal humanitarian assistanceThe prohibition under subsection (a) does not apply to funds obligated for non-lethal humanitarian assistance for the Syrian people provided directly by the United States Government, through nongovernmental organizations and contractors, or through foreign governments.
 (2)Rule of construction regarding intelligenceNothing in this Act shall be construed as a restriction on intelligence gathering or counterintelligence efforts that are ongoing or that the President determines necessary to support the national security interests of the United States in Syria.
				(c)Duration of
 prohibitionThe prohibition under subsection (a) shall cease to apply only if a joint resolution approving assistance for military or paramilitary operations in Syria is enacted.
			(d)Quarterly
 reportsNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State shall submit to Congress a report on assistance provided to groups, organizations, movements, and individuals in Syria.
			(e)Non-Lethal
 humanitarian assistance definedIn this Act, the term non-lethal humanitarian assistance means humanitarian assistance that is not weapons, ammunition, or other equipment or material that is designed to inflict serious bodily harm or death.